                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF LOUISIANA
 UNITED STATES OF AMERICA                                                          CRIMINAL ACTION

 VERSUS                                                                            NO. 12-141


 LAMAR NERO                                                                        SECTION: G


                                                         ORDER

           Rule 11 of the “Rules Governing Section 2255 Cases in the United States District Courts”

provides:

           The district court must issue or deny a certificate of appealability when it enters a final
           order adverse to the applicant. Before entering the final order, the court may direct the
           parties to submit arguments on whether a certificate should issue. If the court issues a
           certificate, the court must state the specific issue or issues that satisfy the showing
           required by 28 U.S.C. § 2253(c)(2).

           “A COA [Certificate of Appealability] will issue only if the requirements of [28 U.S.C.] §

2253 have been satisfied.” 1 Section 2253(c) permits issuance of a COA when “a petitioner has made

a ‘substantial showing of the denial of a constitutional right.’” 2 “Under this standard, when a district

court denies habeas relief by rejecting constitutional claims on their merits, ‘the petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.’” 3 When the district court denies the petition on procedural grounds

without reaching the merits, the petitioner must show “that jurists of reason would find it debatable



           1
               Error! Main Document Only.Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).
           2
               Id. (quoting 28 U.S.C. § 2253(c)).
           3
               McGowen v. Thaler, 675 F.3d 482, 498 (5th Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)).

                                                             1
whether the petition states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.” 4

        The petitioner must demonstrate “‘something more than the absence of frivolity or the

existence of mere ‘good faith’ on his or her part.’” 5 However, a COA should not be denied “merely

because [the court] believes the applicant will not demonstrate an entitlement to relief.” 6 In addition

“any doubts as to whether a COA should be granted are resolved in the petitioner’s favor,” 7 and the

severity of the penalty may be a consideration in deciding whether a petitioner has made a “substantial

showing.” 8

        In the instant case, Nero has not made a substantial showing of the denial of a constitutional

right for the reasons set forth in the Court’s Order and Reasons. Further, the issues would not engender

debate among reasonable jurists. Accordingly,

        IT IS HEREBY ORDERED that a Certificate of Appealability is DENIED.

        NEW ORLEANS, LOUISIANA, this _____
                                      30th day of March, 2020.

                                                               _________________________________
                                                               NANNETTE JOLIVETTE BROWN
                                                               CHIEF JUDGE
                                                               UNITED STATES DISTRICT COURT




        4
            Id. (quoting Slack, 529 U.S. at 484).
        5
            Id. (quoting Miller-El, 537 U.S. at 338).
        6
            Id. (quoting Miller-El, 537 U.S. at 338).
        7
            Id.
        8
          See id.; Hill v. Johnson, 2010 F.3d 481 484 (5th Cir. 2000) (“[W]e may consider the severity of his penalty in
determining whether he has met his ‘substantial showing’ burden.”).

                                                           2
